78 F.3d 579
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Lee MARTIN, Plaintiff--Appellant,v.Michael COX;  Arnold Coffee, Captain;  Chuck Ingalls,Lieutenant;  Alicia Call, Deputy, Amherst CountyJail, Defendants--Appellees.
No. 95-6852.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1996.Decided March 11, 1996.

Paul Lee Martin, Appellant Pro Se.  Robert James Perry, Jr., PERRY & WINDELS, Dillwyn, Virginia, for Appellees.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Paul Martin, a Virginia inmate, appeals from the magistrate judge's order dismissing his 42 U.S.C. § 1983 (1988) claim in which he alleged that, during his eleven-month stay at the Amherst County Jail, he was exposed on numerous occasions to a particular female guard--Deputy Alicia Call--who failed to announce her presence on the cellblock while Martin and other male inmates were undressed.*  In his prior appeal, this court affirmed the award of summary judgment to the named defendants under Monell v. Department of Social Servs., 436 U.S. 658 (1978), because Martin had named only Call's superiors in their supervisory capacities.   The case was remanded, however, to allow Martin to amend his complaint and add Call as the proper defendant.   Martin v. Cox, No. 94-6354 (4th Cir.  Sept. 21, 1994) (unpublished).


2
Upon remand, the magistrate judge heard the testimony of Martin and two witnesses on his behalf, as well as the testimony of Deputy Call and two defense witnesses.   At the conclusion of the hearing, the magistrate judge determined that Martin had failed to establish a claim under § 1983 and dismissed his complaint.   Martin appeals.


3
Our review of the record and the proceedings before the magistrate judge disclose no reversible error.   Accordingly, we affirm the dismissal of Martin's complaint.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c)(2) (1988)